DETAILED ACTION
This action is pursuant to the claims filed on February 28, 20219. Claims 1-14 are pending. Claims 8-14 are withdrawn from consideration. A first action on the merits of claims 1-7 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on October 27, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharareh et al. (hereinafter ‘Sharareh’, U.S. PGPub. No. 2006/0173449), in view of Sutermeister et al. (hereinafter ‘Sutermeister’, U.S. PGPub. No. 2015/0297292), and further in view of Kallback et al. (hereinafter ‘Kallback’, U.S. PGPub. No. 2016/0270732).
In regards to independent claim 1 and claims 2 & 5-7, Sharareh discloses a tip electrode of a catheter (electrode tip 36’ in Fig. 3A), the tip electrode comprising: an outer wall (ablation electrode wall 63, thus meeting claim 5), comprising a void ([0061]: pockets, holes and slots are formed on either a tubing of the catheter tip or on the electrode shell 63 for depositing sensor 52); and a temperature sensor assembly (curved temperature sensor 52 comprising thin film assembly 54’ as shown in exemplary embodiment in Fig. 9A, [0045], thus meeting claim 7), which is fitted in the void of the outer wall of the tip electrode (the assembly 54’ is embedded in the substrate or alternatively, electrode tip 53 in Fig. 9A) and comprises: a temperature sensor (sensor 55 and 56 in Fig. 9A, [0042]); one or more thermally insulating layers that surround a volume of the temperature sensor excluding one facet of the volume (insulative coating 58 between metal substrates 37’ and the sensor layer 56, [0061]; note that the are co-packaged, thus meeting claim 2); and a protective layer covering the excluded facet (layer 57 comprising a protective coating 57, [0061]). 
However, Sharareh fails to disclose that the protective layer is a heat conductive layer. 
 Sutermeister teaches providing a temperature sensor ([0098]: thermistor 326) positioned within an opening of an insulative layer (302). Sutermeister further teaches providing a material with increased thermal conductivity disposed on an exposed surface of the temperature sensor for more efficient transfer of heat to the temperature sensor ([0099]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the protection layer that is directly above the temperature sensor with a heat conductive layer as taught by Sutermeister, thereby arriving at the claimed invention. Doing so allows for more efficient heat transfer from the surrounding environment of the catheter tip for an accurate temperature sensing ([0099]). 
However, Sharareh does not disclose that the outer wall is a thermally conductive multilayer printed circuit board (TCM-PCB).
Kallback teaches forming an elongated lumen shaft of a catheter from a flexible circuit ([0008], [0034]-[0036]). The flexible circuit may be multilayer flexible circuits ([0050]) or double sided flexible circuits typically having two conductive trace layers, one on each side of one or more substrate layers for ease of connection to sensors and electrodes ([0051]), thus meeting claim 6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elongated body of the catheter of Sharaeh/Sutermeister combination and formed the elongated body from a flexible circuit as taught by Kallback. Doing so provides a catheter having a thin wall catheter that is flexible and conformable yet durable with low cost ([0004]-[0007]). 
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharareh, Sutermeister and Kallback as applied to claim 1 above, and further in view of Raj et al. (hereinafter ‘Raj’, U.S. PGPub. No. 2011/0013669).
In regard to claims 2-3, Sharareh/Sutermeister/Kallback combination discloses the invention substantially as claimed in claim 1 and discussed above. However, Sharareh/ Sutermeister/Kallback combination fails to disclose that the thermally insulating layers are electromagnetically insulating and the heat conductive layer covering the excluded facet is electromagnetically insulating. 
Raj teaches completely coating a thermocouple or temperature sensor with coatings such as silver nanocoating to minimize RF/EMI noise ([0012],[0027],[0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the insulating layer and heat conductive layer of Sharareh/Sutermeister/Kallback combination and provide the silver nanocoating as taught by Raj, thereby arriving at the claimed invention. Completely shielding the temperature sensor of Sharareh/Sutermeister/Kallback combination results in minimal RF/EMI noise for more accurate temperature sensing ([0012],[0027],[0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        11/17/2021